         Case 4:18-cv-00069-BMM Document 205 Filed 11/04/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

___________________________________
MONTANA WILDLIFE FEDERATION, )                   CV 18-69-GF-BMM
et al.                              )
                                    )            ORDER GRANTING FEDERAL
           Plaintiffs,              )            DEFENDANTS’ UNOPPOSED
       v.                           )            MOTION TO MODIFY THE
                                    )            PHASE TWO SUMMARY
DAVID BERNHARDT, Secretary of the )              JUDGMENT BRIEFING
Interior,                           )            SCHEDULE
et al.                              )
                                    )
           Federal Defendants,      )
                                    )
       and                          )
                                    )
THE STATE OF WYOMING et al.         )
                                    )
           Defendant-Intervenors    )
                                    )
___________________________________


         This matter comes before the Court on Federal Defendants’ Unopposed

Motion to Modify the Phase Two Summary Judgment Briefing Schedule. Having

considered the motion and finding that good cause exists to grant the relief

requested, the motion is hereby GRANTED. The deadlines in the Case

Management Order, ECF No. 163, are VACATED and the deadlines below shall

apply:




                                         1
       Case 4:18-cv-00069-BMM Document 205 Filed 11/04/20 Page 2 of 3



      Schedule for motion for voluntary remand

      Federal Defendants file motion for voluntary remand: November 13, 2020.

      Defendant-Intervenors respond to motion for voluntary remand: November

24, 2020.

      Plaintiffs respond to motion for voluntary remand: December 1, 2020.

      Federal Defendants file reply in support of motion for voluntary remand:

December 11, 2020.

      Summary judgment briefing

      Federal Defendants file their combined summary judgment response and

cross-motion for summary judgment addressing all claims at issue in Phase Two:

November 20, 2020.

      Defendant-Intervenors file summary judgment responses and cross-motions

for summary judgment on all claims at issue in Phase Two: December 16, 2020.

Intervenors shall not repeat arguments raised by the Federal Defendants, but may

adopt and incorporate those arguments by reference.

      Plaintiffs file their combined summary judgment reply and response to the

cross-motions for summary judgment on all Phase Two claims: January 6, 2021.

      Federal Defendants file their reply in support of their cross-motion for

summary judgment on all Phase Two claims: January 27, 2021.




                                         2
       Case 4:18-cv-00069-BMM Document 205 Filed 11/04/20 Page 3 of 3



      Intervenors file their replies in support of cross-motions for summary

judgment on all Phase Two claims: February 15, 2021. Intervenors shall not

repeat arguments raised by the Federal Defendants but may adopt and incorporate

those arguments by reference.

      It is further ORDERED that the hearing on January 29, 2021, is VACATED

and reset for February 18, 2021 at 1:30 p.m. The call-in number is as follows: 877-

402-9753; access code: 5136505.

      DATED this 4th day of November, 2020,




                                         3
